Citation Nr: 1302365	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  05-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as a bilateral thigh disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to April 1965.  Additionally, it appears that he had service in the Army National Guard from approximately July 1975 to September 1985 and service in the Air National Guard from September 1985 to 1995, both with presumed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claims were remanded by the Board to the Agency of Original Jurisdiction (AOJ), the RO, in May 2008, October 2010, and April 2012.  In a November 2012 Supplemental Statement of the Case, the AOJ continued the denial of the Veteran's claims.  The case has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  Bilateral leg and knee disorders have not been shown to be causally or etiologically related to the Veteran's active duty service or any period of ACDUTRA or INACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2004 with regard to the claim for service connection for bilateral leg injuries.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in July 2004 and the January 2005 rating decision presently on appeal.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issues on appeal was obtained in November 2010 and an addendum opinion was obtained in June 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records and VA medical records in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record and the statements of the Veteran, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As noted above, the case was previously before the Board.  In May 2008, the Board remanded the case in order to provide the Veteran proper notice, to obtain additional National Guard records, to verify the dates of the Veteran's ACDUTRA and INACDUTRA service, and for issuance of a Statement of the Case with regards to the claimed disabilities.  As determined in the October 2010 Board remand, any additional efforts to obtain the Veteran's National Guard records dated from 1975 to 1985 or to verify the dates of his ACDUTRA and INACDUTRA service would be futile.  In October 2010 and April 2012, the Board remanded the claims so that the Veteran could be afforded a VA examination with respect to his claims and medical opinions could be obtained.  The Board finds the November 2010 and June 2012 VA examinations and addendum reports to be adequate with which to decide the Veteran's claims.  See Barr, 21 Vet. App. at 312.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West,13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 461 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, such as arthritis, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the Veteran had active duty from March 1961 to April 1965 and by means of this service he is a "veteran" under the law.  As to his service in the Army National Guard and Air National Guard, he is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service- connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

Finally, in rendering a decision on appeal, the Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Factual Background and Analysis

The Veteran contends that service connection is warranted for bilateral leg (claimed as thigh) and bilateral knee disorders.  He contends that he sustained injuries to his bilateral lower extremities after running for a prolonged period while training at the noncommissioned officers (NCO) academy in 1992.  The Veteran also asserted that his bilateral lower extremity disorders began in 1985; however, he has not made any specific contentions attributing the claimed disorders to an incident or injury from that time.

Service treatment records from the Veteran's period of active duty have been reviewed and are negative for reports or diagnoses of a bilateral lower extremity disorder.

Service treatment records from the Veteran's periods of National Guard service are similarly negative for a diagnosed lower extremity condition.  These records do include a September 1985 enlistment report of medical history on which the Veteran reported history of cramps in his legs after strenuous exercise.  However, the associated September 1985 enlistment report of medical examination shows that the clinical examination of the lower extremities and the neurologic examination were normal.  A periodic report of medical examination and an associated report of medical history dated in May 1989 are negative for reported symptomatology or diagnoses related to a lower extremity disorder.  A May 1992 service treatment record documents the Veteran's report of left leg pain for four weeks; he was advised to defer walking or running for two to three months.  Subsequent service treatment records, including a periodic report of medical examination and a report of medical history dated in June 1993, are negative for evidence of a lower extremity disorder.

Post-military VA medical records document the Veteran's reports of bilateral leg symptomatology as early as January 2004.  At that time, the Veteran reported having bilateral leg pain since 1996.  He also reported that he "tore up" the ligaments in his legs while he was in the military.  He later reported in March 2004 that he experienced bilateral leg pain and back pain for approximately ten years; he denied having any knee pain.  In May 2004, the Veteran reported having aching pain in his bilateral lower extremities for a long time, ever since he had to run during training at the Air Force academy; he was diagnosed with intermittent claudication.       

A June 2004 VA treatment record shows that the Veteran was seen for a neurology consultation due to his reports of leg pain and his legs "jumping" while sleeping.  Following a clinical examination, he was assessed as having likely polyneuropathy by history and examination.  The VA physician questioned whether the condition was secondary to alcohol use or other causes.  The Veteran was also assessed as having periodic leg movement of sleep, which the physician indicated was often a symptom of neuropathy.

The Veteran underwent a neurological evaluation in June 2004, at which time he reported having pain, numbness, and tingling in his feet and hands for fifteen years.  Electromyography and nerve conduction studies revealed evidence of generalized sensorimotor polyneuropathy.

A January 2005 VA treatment record documents the Veteran's report of low back pain radiating in to the legs and shows an impression of peripheral neuropathy that appeared related to a history of alcohol use.

Vascular laboratory examinations performed in April 2004 and June 2005 were negative for evidence of vascular insufficiency in the bilateral lower extremities.  

During an August 2005 VA neurology consultation, the Veteran reported having bilateral lower extremity pain for five or six years, and he reported having leg pain for nine years during a January 2006 VA nursing telephone consultation.

A June 2006 VA treatment record reflects the Veteran's history of low back pain and his report of lower extremity pain, which the physician suspected was a circulatory problem versus a spinal symptom.  

Additional VA records reveal a diagnosis  of a Baker's cyst in the right knee in January 2007 following a fall.

A February 2007 treatment record includes the Veteran's report of increased left knee symptomatology after suffering a fall in January 2007.

Additional VA treatment record reflect the Veteran's further reports of bilateral lower extremity and back pain and diagnoses of polyneuropathy, lumbar spine stenosis, spondylosis, and degenerative joint disease (without identification of the specific joint(s) affected).  

The Veteran was afforded a VA examination with respect to his claims in November 2010, at which time the claims file was reviewed.  The examiner noted that the service treatment records included a May 1992 entry of a left leg injury but were otherwise negative for notations concerning lower extremity problems.  The examiner also acknowledged the Veteran's report of sustaining injuries to his legs while running during NCO training in 1992.  Following a clinical examination, the examiner rendered diagnoses of osteoarthritis of the knees, peripheral neuropathy, and lumbar spinal stenosis.  Based on the review of the record, the examination of the Veteran, and his reported history, the examiner determined that the knee osteoarthritis was not the cause of the Veteran's lower extremity complaints or the cause of his primary condition.  The examiner identified the Veteran's primary lower extremity condition as polyneuropathy and lumbar spine stenosis.  The examiner stated that the knee osteoarthritis did not cause or contribute to his polyneuropathy.  In providing this opinion, the examiner acknowledged the directives of the October 2010 remand requiring the examiner to give consideration to the Veteran's participation in prolonged activities (such as running) during his National Guard service.

The examiner reiterated, based on a review of the record and the Veteran's history of onset of symptoms, that the Veteran's current diagnosis was peripheral neuropathy of the lower extremities and lower extremity symptoms from spinal stenosis.  The examiner then opined that the condition was in no way related to prolonged running or calisthenics, nor was it aggravated by the Veteran's National Guard service.  Instead, the examiner attributed the lower extremity condition to polyneuropathy and spinal stenosis.  The lower extremity polyneuropathy and spinal stenosis were due to metabolic factors along with degenerative and aging factors as a result of the Veteran's lumbar spine condition and spinal stenosis.  The examiner stated that there was no indication that these disorders were traumatically induced or caused by service in the National Guard.    

While the presence of knee osteoarthritis was confirmed by X-ray, the examiner concluded that this was not the cause of the Veteran's lower extremity disability.  The Veteran's limitation in walking was lower extremity claudication due to his spinal stenosis and his imbalance was due to the polyneuropathy.  According to the examiner, the results of the physical examination showing varus thrust, varus malalignment, and a limitation of knee motion were the result of his knee osteoarthritis.  However, the examiner concluded that there was no indication that the knee condition was caused by the Veteran's service in the National Guard, nor did the condition contribute to his lower extremity symptoms.  The examiner further opined that the Veteran's knee osteoarthritis was not caused by his military service.

In response to the April 2012 Board remand, the November 2010 VA examiner provided an addendum opinion in June 2012 that included a rationale for the opinions expressed in the November 2010 examination report.  The examiner indicated that he reviewed the claims file, the Veteran's electronic medical records, and the November 2010 examination for the purpose of providing the addendum opinions.  Following this review, the examiner highlighted that there was no specific entry relating to knee injuries or knee examinations.  The examiner reiterated that there was evidence of varus deformities and osteoarthritis shown during the November 2010 examination, but that there was no mention in the claims file of the same being related to the Veteran's military service.  The examiner essentially identified this as the rationale for the negative opinion with regard to the knee.  Again, the examiner determined that the Veteran's polyneuropathy and lumbar spinal stenosis accounted for his lower extremity symptoms.     

Based upon the evidence of record, service connection for bilateral leg and bilateral knee disorders is not warranted.  
As an initial matter, the preponderance of the evidence does not show, nor does the Veteran claim, that his bilateral lower extremity peripheral neuropathy and bilateral knee osteoarthritis were manifested during or are attributable to his period of active duty service.  As discussed above, the Veteran's service treatment records for this time period are negative for reports or diagnoses related to a lower extremity condition.  Indeed, the evidence of record does not show a diagnosis of polyneuropathy and bilateral knee osteoarthritis until many decades following his separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000 ) (a lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Accordingly, the evidence does not show that service connection is warranted based on a direct or presumptive basis for the Veteran's period of active duty service.  See 38 C.F.R. §§ 3.303, 3.307.

The Veteran primarily claims that his bilateral lower extremity disorders are related to injuries he incurred during his National Guard service, specifically during a period of ACDUTRA service.  The preponderance of the evidence does not show this to be the case.  The Board acknowledges the Veteran's September 1985 report of experiencing leg cramps with strenuous running at the time of his enlistment into the Air National Guard.  However, he was not diagnosed with a lower extremity condition at the time of his September 1985 enlistment examination, prior to September 1985, or for many years following his separation from National Guard service.  While the Veteran also reported having left leg pain in May 1992 during his National Guard service, subsequent service treatment records, including the June 1993 periodic report of medical examination and medical history, are negative for reports of any lower extremity symptomatology or diagnoses.  The evidence of record does not show that the Veteran incurred an injury or disease during his National Guard service.  Essentially, there is no evidence of record, other than the Veteran's own assertions, that his current bilateral lower extremity disorders were caused or aggravated by a disease or injury during ACDUTRA or an injury during INACDUTRA service.  

Moreover, the evidence of record does not include a competent medical opinion relating the Veteran's lower extremity peripheral neuropathy and bilateral knee osteoarthritis to his period of active duty service, to any injury or disease occurring during his ACDUTRA service, or to any injuries incurred during his INACDUTRA service.  The Board finds the November 2010 VA examiner's opinions to be most probative in this instance.  The VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities was not related to or aggravated by his military service, including his service in the National Guard, and was instead attributable to metabolic factors, aging, and the Veteran's lumbar spine conditions.  Similarly, the November 2010 examiner opined that the Veteran's bilateral knee osteoarthritis was not caused by his National Guard service and essentially concluded that there was no mention of these conditions being related to his military service shown in the evidence of record.  The examiner's opinions are considered highly probative as they are definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 70-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinions are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has given consideration to the Veteran's assertions that the claimed disorders had their onset in 1985, or alternatively, were incurred during a prolonged run during his ACDUTRA service in 1992.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing lower extremity pain.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  Lay evidence is one type of evidence that must be considered in determining whether service connection is warranted, and competent lay evidence can be sufficient in and of itself to support a claim thereof.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report the onset of his bilateral lower extremity symptomatology and his military experiences, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds the Veteran's statements of experiencing left lower extremity symptomatology, at least of an acute and transitory nature, in 1992 during his reserves service to be both competent and credible, as such is reflected in the May 1992 service treatment record.  The Board does not find, however, his statements of a continuity of bilateral leg symptomatology since 1985 and/or since 1992 to be credible.  Indeed, with the exception of the May 1992 record, the service treatment records do not include any reported symptoms or diagnoses relevant to a lower extremity condition.  Here, the Board highlights that the Veteran has given inconsistent statements regarding the onset of the claimed disorders, which further diminishes the credibility of his statements.  In light of the lack of any record of a diagnosed lower extremity disorder during National Guard service, the lack of diagnosed lower extremity disorders for nearly a decade following separation, and the internal inconsistency of his accounts of an in-service onset, the Board finds any of the Veteran's reports of continuity of bilateral lower extremity symptomatology since his National Guard service are not credible, and thus of a lesser probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.).

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, the Veteran statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present bilateral lower extremity peripheral neuropathy and bilateral knee osteoarthritis.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that entitlement to service connection for bilateral lower extremity peripheral neuropathy and bilateral knee osteoarthritis is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims.



ORDER

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


